*22ORDER
PER CURIAM.
Susan Franklin (“Employee”) appeals from the decision of the Labor and Industrial Relations Commission (“the Commission”) denying her claim for workers’ compensation benefits. Employee contends the Commission’s finding she did not sustain a work-related accident was not supported by competent and substantial evidence and was contrary to the overwhelming weight of the evidence.
The Commission’s findings were supported by competent and substantial evidence and were not contrary to the overwhelming weight of the evidence. We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).